Citation Nr: 9934371	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97-31 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for urticaria.

2.  Entitlement to a clothing allowance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from April 1986 to October 
1996.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied service connection for urticaria in May 
1997 and denied the veteran a clothing allowance in light of 
his service-connected left knee disability in August 1997, 
and the veteran appealed both decisions.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
that the veteran currently has urticaria, or that such 
claimed urticaria disability is related to any incident of 
service origin.  

2.  The veteran has a service-connected left knee disability, 
but the Chief Medical Director or his designee has not 
certified or refused to certify that because of the veteran's 
service-connected left knee disability, a knee brace is worn 
or used which tends to wear or tear the veteran's clothing.


CONCLUSIONS OF LAW

1.  The claim for service connection for left knee disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  The claim for a clothing allowance is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
urticaria and entitlement to a clothing allowance, the former 
under the theory that he currently has urticaria which had 
its onset in service and the latter in light of the 
allegation that a knee brace for his service-connected left 
knee disability wears out his clothing.  In the interest of 
clarity, the factual background and laws and regulations 
pertinent to the service connection claim will first be set 
forth, followed by analysis of that claim.  A similar format 
will then be used for the clothing allowance claim.

1.  Entitlement to service connection for urticaria

Factual background

A June 1995 service medical record indicates that the veteran 
reported having a rash on his hands and feet for about four 
or five months.  It would itch sometimes, and it would start 
as bumps like little blisters.   The impression was fungal 
dermatitis.

On service separation examination in February 1996, the 
veteran reported that he had or had had dermatitis.  
Clinically, his skin was normal. 

A June 1996 service medical record indicates that the veteran 
complained of a skin rash for three to four days.  
Clinically, there were pinpoint reddish papules in a 
scattered distribution on his chest, abdomen, arms, and back, 
with some grouping.  There were no pustules, and there was an 
appearance of miliaris rubra.  There was a mildly positive 
dermographism test with raised wheal with scratching of the 
back.  The assessment was rule out cholinergic urticaria.  
Atarax and follow-up treatment were prescribed.  

A VA examination was conducted in October 1996.  The veteran 
reported an approximately two year history of intermittent 
episodes of red bumps in different anatomical areas.  
Clinically, there were no lesions present on his skin.  The 
diagnosis was recurrent urticaria.

In August 1997, the veteran complained of an itchy rash on 
his trunk and extremities for three days.  He stated that he 
had had a similar rash in the past and had been given Atarax 
for relief.  No lesions were identified and no diagnosis was 
made.

Pertinent law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted for disability which is the result 
of disease or injury which was incurred or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1999).

Well grounded claims

The initial inquiry as to any service connection claim is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
held that "a well grounded claim is a plausible claim, one 
that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 126 
F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Analysis

As noted above, in order for a claim to be well grounded, 
three elements must be present: (1) a current disability; (2) 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical nexus evidence linking (1) and 
(2).  See Caluza, supra.

In this case, the second prong of the Caluza well 
groundedness test is arguably met, as the veteran was treated 
for what was suspected to be cholinergic urticaria in service 
in June 1996.

The first prong of Caluza, the presence of a current 
disability, is not met, however.  The October 1996 VA 
examination did not identify urticaria; the veteran's skin 
was normal at that time.  Furthermore, while the veteran 
complained of an itchy rash on his trunk and extremities for 
a few days in August 1997, no clinical findings were made at 
that time, and no diagnosis was rendered.  There are no other 
post-service medical records which document urticaria.  
Objectively, therefore, there is no competent medical 
evidence of urticaria currently.

The veteran's own statements cannot supply a competent 
medical diagnosis of a current medical disability.  This can 
only be established by competent medical evidence.  Lay 
opinions are not transformed into medical opinions merely 
because they are appear in medical records.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993); LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

Moreover, there is no competent medical evidence of record 
that there is a nexus between any current skin complaints and 
the veteran's service.  The Court has held that in the 
absence of competent medical evidence of a current disability 
and a causal link to service, a claim is not well grounded.  
Chelte v. Brown, 10 Vet. App. 268 (1997).

In short, for the reasons and bases stated above, the Board 
concludes that the veteran has not presented a well-grounded 
claim of entitlement to service connection for urticaria.  
The benefit sought on appeal is accordingly denied.

2.  Entitlement to a clothing allowance

Factual background

Service medical records indicate that the veteran was using a 
"Don Joy"(r) knee brace in May 1994.  On service discharge 
examination in February 1996, the veteran indicated that he 
wore a knee brace.

At the time of an October 1996 VA examination, the veteran 
indicated that he uses his knee brace to protect his left 
knee during activity.  

The RO granted service connection for left knee internal 
derangement, status post medial meniscectomy, in a May 1997 
rating decision.  

The veteran's VA medical administrative service folder is of 
record and indicates that VA authorized the purchase of a 
hinged knee brace for the veteran in March 1998.  There is no 
indication of a certification that such brace causes wear and 
tear on the veteran's clothing.

The veteran indicates that he has an active lifestyle and 
uses his left knee brace to do exertional activities, and 
that he also uses it sometimes when he is merely walking, 
just to alleviate or prevent pain that he would have if he 
were not wearing it.  He states that the brace wears out his 
clothing.  


Pertinent law and regulations

In pertinent part, a veteran who has a service-connected 
disability is entitled, upon application therefor, to an 
annual clothing allowance, provided that the Chief Medical 
Director or designee certifies that because of such 
disability a prosthetic or orthopedic appliance is worn or 
used which tends to wear or tear the veteran's clothing.  38 
C.F.R. § 3.810 (1999).

Analysis

A well-grounded claim under 38 C.F.R. § 3.810 has two 
elements: the presence of a service-connected disability, and 
certification by the Chief Medical Director or his or her 
designee that because of such disability a prosthetic or 
orthopedic appliance is worn or used which tends to wear or 
tear the veteran's clothing.

The veteran has met the first prong of the well groundedness 
test; namely, he has a service-connected left knee disability 
by virtue of the RO's May 1997 rating decision.  

He has not met the second prong of the test, however.  The 
Chief Medical Director or his or her designee has not 
certified that because of such disability a knee brace is 
worn which tends to ware or tear the veteran's clothing, and 
the veteran may not stand in the place of the Chief Medical 
Director or his or her designee with his own statements.  The 
regulation specifies that the only one who is competent to 
render this certification is the Chief Medical Director or 
his or her designee. 

The Board notes that the according to the October 1997 
Statement of the Case, the reasons the RO used for denying 
the veteran's clothing allowance claim were that the RO had 
no verification from either the service department or VA that 
either had issued the veteran a knee brace, and that the 
veteran's left knee disability was rated as noncompensable.  
However, service medical records show the veteran was using a 
knee brace  Moreover, as of March 1998, VA authorized the 
purchase of a hinged knee brace.  More importantly, having 
the service department or VA issue a knee brace and having a 
knee disability rated as compensable are not necessary to 
obtain a clothing allowance.   

There has been no prejudice to the veteran in the Board 
currently denying the veteran's claim on the basis that it is 
not well grounded.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO in the October 1997 statement of the case 
provided the veteran with the provisions of 
38 C.F.R. § 3.810, and from a plain reading of the regulation 
it is easily ascertainable what type of evidence needs to be 
submitted to make the claim well grounded, and where the 
veteran can obtain it.  

The veteran's representative asserts that a remand is 
required, and that in the remand, the Board must order the RO 
to obtain an opinion from the Chief Medical Director or his 
designee on the pivotal 38 C.F.R. § 3.810(a)(2) matter 
discussed above.  The Board has no such authority, however.  
See 38 C.F.R. § 20.101(b).   Moreover, there is no VA duty to 
assist a claimant who has not submitted a well-grounded 
claim, and in fact, VA may not assist a claimant who has not 
submitted a well-grounded claim.  See Morton v. West, 12 Vet. 
App. 477 (1999)The Court has stated  "[I]f the Secretary, as 
a matter of policy, volunteers assistance to establish well 
groundedness, grave questions of due process can arise if 
there is apparent disparate treatment between claimants in 
this regard."  Grisvois v. Brown, 6 Vet. App. 136, 140 
(1994).

In light of the above, the veteran's claim is not well 
grounded.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1991).

Additional matters

Because the veteran's claims are not well grounded, VA is 
under no further duty to assist him in developing facts 
pertinent to them.  38 U.S.C.A. § 5107(a).  VA's duties to 
assist depend upon the particular facts of the case, and the 
extent to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  See Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  The Court has held that 
the obligation exists only in the limited circumstances where 
the veteran has specifically referenced other known and 
existing evidence which is not of record and which would 
support the claim.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, the Board finds that VA is not on 
notice of any known and existing evidence which would render 
the veteran's claims plausible.  The Board's decision serves 
to inform the veteran of the kind of evidence which would be 
necessary to make his claims well grounded.

Namely, for the urticaria disability claim, the veteran needs 
to submit competent medical evidence which shows that he 
currently has urticaria disability and that it is related to 
service.  

For the clothing allowance claim, the veteran needs to submit 
certification from the Chief Medical Director or his or her 
designee that because of the veteran's service-connected left 
knee disability, he wears or uses a left knee brace which 
tends to wear or tear clothing, or some indication of the 
Chief Medical Director's refusal to issue such certification.




CONTINUED ON NEXT PAGE



ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for urticaria is denied.

A well grounded claim not having been submitted, entitlement 
to a clothing allowance is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  Due credit should be given to the representative for correctly arguing the point that having a compensable 
rating is not required by the rating criteria.
  In stating that it does not have the authority to order the Chief Medical Director to issue a certificate under 
38 C.F.R. § 3.810, the Board does not mean to imply that it would not have jurisdiction to adjudicate a claim 
arising out of the Chief Medical Director's refusal to issue such certificate.  See Meakin v. West, 11 Vet. App. 
183 (1998).

